Case 2:19-mj-30491-DUTY ECF No.1 filed 09/13/19 PagelD.1 Pagelof8
Telephone: (313) 226-9100

AUSA:  Apmi N. Russo
Telephone: (313) 226-5316

Special Agent: Angela Potter

UNITED STATES DISTRICT COURT ,

WE ae

Eastern District of Michigan

AO 91 (Rev. 11/11) Criminal Complaint

Case: 2:19-mj-30491

United States of America
Assigned To : Unassigned

 

v.
Justin Cody SWAIN Assign. Date : 9/12/2019
SWAIN (cob, JUSTIN CODY
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _September 12, 2017 - September 12, 2019 in the county of Wayne in the
Eastern District of Michigan , the defendant(s) violated:

Offense Description

18 USC § 2241 Production of child pornography
18 USC §§ 2252A(aj(5)(b) and 2252A(a)(2) Possession and distribution of child pornography

Code Section

This criminal complaint is based on these facts:

see attached affidavit.

 

Continued on the attached sheet. C
CSgompicttanrs signature

Angela Potter, Special Agent (HSI)
Printed name and title

Sworn to before me and signed in my presence, | { >
¢ L c

€
Date: | l Id | | Judge 's signature
Hon. David R. Grand, United States Magistrate Judge

City and state: Detroit, Michigan
Printed name and title
Case 2:19-mj-30491-DUTY ECF No.1 filed 09/13/19 PagelD.2 Page 2of8

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

 

I, Angie Potter, being first duly sworn, state as follows:

INTRODUCTION AND AGENT BACKGROUND

 

I am a Special Agent with Homeland Security Investigations
(HSI), of the United States Department of Homeland Security
(DHS). I am assigned to the Special Agent in Charge (SAC),
Office of Investigations (OI) in Detroit, Michigan with offices
located at 477 Michigan Ave, Suite 1850, Detroit, Michigan. I
have been employed with HSI since April, 2006. I have
successfully completed the Criminal Investigator Training
Program and the Immigration and Customs Enforcement Special
Agent Training Program at the Federal Law Enforcement
Training Center in Glynco, Georgia. | have received a Bachelor's
Degree in Criminal Justice from University of Cincinnati.

This affidavit is made in support of a criminal complaint and

arrest warrant for Justin Cody SWAIN (DOB XX/XX/1978) for
Case 2:19-mj-30491-DUTY ECF No.1 filed 09/13/19 PagelD.3 Page 3of8

violations of Title 18, United States Code, Sections 2251,
2252A(a)(5)(b) and 2252A(a)(2), which criminalize, among other
things, the production, possession, and distribution of child
pornography and other related materials.

3. This affidavit is based on my personal knowledge, experience and
training as well as on information obtained by me through
investigative observations and conversations with other HSI
agents and agents from other law enforcement agencies. This
affidavit does not set forth every fact resulting from this
investigation; rather, it contains a summary of the investigation
to date for the limited purpose of establishing probable cause to
obtain an arrest warrant for Justin Cody SWAIN.

Probable Cause

A, While conducting investigations on Website A,! a website

frequently used to trade child pornography, officers observed

approximately twenty photographs in an album titled “sleeping”

 

' The true name of Website A is known to law enforcement but not revealed here to protect the integrity of the
ongoing investigation.
Case 2:19-mj-30491-DUTY ECF No.1 filed 09/13/19 PagelD.4 Page4of8

of a minor female (hereinafter MV-1) that were posted by user
jaron313 with email address cswain04@yahoo.com.

5. HSI agents have reviewed these pictures, and they depict a
sleeping minor female wearing at least six different sets of bra
and underwear combinations. Examples of these pictures include:

a. Website A_64729157Il]].jpg:2 This is an image of MV-1
wearing a purple shirt and see-through purple panties. The
camera is zoomed in and is focused on her rear end. The
center of the picture is focused on the space between MV-
l’s legs. Your affiant believes, based on my training and
experience, that this photograph likely meets the federal
definition of child pornography.

b. Website A_64729153[].jpg: This is a close up image of MV-
l’s rear end. She is wearing thong style panties and most of
her rear end is visible. No other parts of her body other

than her rear-end are depicted in the photograph, and the

 

> The file names have been redacted so that they cannot be used by others to further access, review, and disseminate
child pornography.
8.

Case 2:19-mj-30491-DUTY ECF No.1 filed 09/13/19 PagelD.5 Page5of8

focus of the photograph is her bottom. Your affiant
believes, based on my training and experience, that this
photograph also likely meets the federal definition of child
pornography.
On July 24, 2019, a user posted a comment on Website A, stating
“hot album...more!” to which jaron313 responded, “thx, working
on more.”
On August 22, 2019, Australian law enforcement officers posted a
comment on the pictures of MV-1 asking how old MV-1 was.
Jaron313 responded, “thx...she’s 15 in these.” After issuing
subpoenas, HSI determined that jaron313 was logging in from
13XXX Village Square Drive, Apt. 3XX, in Southgate, Michigan.
On September 12, 2019, HSI Detroit Agents, along with members
of the Michigan State Police executed a search warrant at this
address. SWAIN’s girlfriend was present and stated that he resides

with her and that he was at work. HSI recovered several of

SWAIN’s electronic devices.
Case 2:19-mj-30491-DUTY ECF No.1 filed 09/13/19 PagelD.6 Page 6of8

9. HSI Detroit Special Agents traveled to SWAIN’s work address.
SWAIN was present and made several statements to law
enforcement. He admitted that he had posted an album of photos he
took of MV-1 (DOB XX/XX/2001) on Website A. He said that he had
been taking photographs like those in the album of MV-1 for
approximately two years. He also said that he had viewed other
child pornography on Website A, including child pornography
depicting infants. However, he stated that he had not masturbated
to child pornography of a child younger than 15. SWAIN indicated
that he used his cellular phone to take these photographs of MV-1.

10. A review of SWAIN’s phone revealed numerous images of MV-1
sleeping in her underwear. HSI agents also found nine images of
MV-1 asleep with a bare, adult male penis near her face and nearly
touching her lips. Several of these photographs meet the federal
definition of child pornography. They are dated from June to July of
2018. When questioned about these images, SWAIN again admitted
MV-1’s identity and stated that it was his penis in the pictures.

SWAIN stated that he had produced these particular images on two
Case 2:19-mj-30491-DUTY ECF No.1 filed 09/13/19 PagelD.7 Page 7of8

separate occasions. SWAIN stated that, on one of the occasions, he
filmed himself masturbating in the hallway outside of MV-1’s door.
SWAIN stated that he would masturbate while filming himself, and
then point the camera at MV-1, and then point it back at himself
while he was masturbating. SWAIN stated that MV-1 is currently

17-years old.
Case 2:19-mj-30491-DUTY ECF No.1 filed 09/13/19 PagelD.8 Page 8of 8

CONCLUSION
11. Your Affiant respectfully submits that there is probable cause to

beheve that Justin Cody SWAIN (DOB XX/XX/1978) violated
Title 18, United States Code, Sections 2251, 2252A(a)(5)(b) and
2252A(a)(2), which criminalize, among other things, the
production, possession, and distribution of child pornography and
other related materials. Your affiant requests that the Court
authorize the issuance of a criminal complaint and arrest warrant
for Justin Cody SWAIN.
Respectfully submitted,
(Ea

Angie M. Potter, Special Agent
Homeland Security Investigations

Subscribed and sworn to before me
on the 12th day of September, 2019.

2) cf

Hon. David R. Grand
UNITED STATES MAGISTRATE JUDGE

 

Date: FUKING
